
	
		II
		109th CONGRESS
		2d Session
		S. 3854
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Wyden (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain land in the State of Oregon as
		  wilderness, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Lewis and Clark Mount Hood
			 Wilderness Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Designation of wilderness areas
					Sec. 101. Findings and purpose.
					Sec. 102. Lewis and Clark Mount Hood wilderness
				areas.
					Sec. 103. Map and legal descriptions.
					Sec. 104. Administration.
					Sec. 105. Buffer zones.
					Sec. 106. Fire safe community zones.
					Sec. 107. Gateway communities.
					Sec. 108. Fish and wildlife; hunting and fishing.
					Sec. 109. Trail restoration and study.
					Sec. 110. Fire, insects, and diseases.
					Sec. 111. Land reclassification.
					Sec. 112. Valid existing rights and withdrawal.
					Sec. 113. Maintenance and replacement of foot bridges in
				wilderness areas.
					Sec. 114. Richard L. Kohnstamm Memorial Area.
					TITLE II—Designation of streams for wild and scenic river
				protection in the mount hood area
					Sec. 201. Finding and purpose.
					Sec. 202. Wild and scenic river designations, Mount Hood
				National Forest.
					Sec. 203. Impact on water rights and flow
				requirements.
					TITLE III—Mount hood national recreation area
					Sec. 301. Designation.
					TITLE IV—Transportation and communication systems
					Sec. 401. Definition of Mount Hood region.
					Sec. 402. Transportation plan.
					Sec. 403. Study relating to gondola connection and intermodal
				transportation center.
					Sec. 404. Burial of power lines.
					Sec. 405. Culvert replacement.
					Sec. 406. Clarification of treatment of State
				highways.
					TITLE V—Land exchange
					Subtitle A—Cooper Spur-Government Camp Land
				Exchange
					Sec. 501. Purpose.
					Sec. 502. Cooper Spur-Government Camp land
				exchange.
					Subtitle B—Other land exchanges
					Sec. 511. Land exchange, Port of Cascade Locks-Pacific Crest
				National Scenic Trail.
					Sec. 512. Hunchback Mountain land exchange, Clackamas
				County.
					TITLE VI—Mount Hood National Forest and Watershed Stewardship
				
					Sec. 601. Findings and purpose.
					Sec. 602. Forest stewardship assessment.
					Sec. 603. Sustainable biomass utilization study.
					Sec. 604. Watershed management memoranda of
				understanding.
					Sec. 605. Termination of authority.
					TITLE VII—Crystal Springs Watershed Special Resources Management
				Unit
					Sec. 701. Findings and purpose.
					Sec. 702. Establishment of Crystal Springs Watershed Special
				Resources Management Unit.
					Sec. 703. Administration of Management Unit.
					Sec. 704. Acquisition of lands.
					Sec. 705. Effective date.
					TITLE VIII—Local and tribal relationships
					Sec. 801. Findings and purpose.
					Sec. 802. First foods gathering areas.
					Sec. 803. Forest Service coordination with State and local
				governments.
					Sec. 804. Savings provisions regarding relations with Indian
				tribes.
					Sec. 805. Improved natural disaster preparedness.
					TITLE IX—Recreation
					Sec. 901. Findings and purpose.
					Sec. 902. Retention of Mount Hood National Forest land use fees
				from special use authorizations.
					Sec. 903. Use of funds in special account to support
				recreation.
					Sec. 904. Annual reporting requirement.
					Sec. 905. Mount hood national forest recreational working
				group.
					Sec. 906. Consideration of conversion of forest roads to
				recreational uses.
					Sec. 907. Improved trail access for persons with
				disabilities.
					TITLE X—Authorization of appropriations
					Sec. 1001. Authorization of appropriations.
				
			2.FindingsCongress finds that—
			(1)long before the
			 arrival of Lewis and Clark, Native Americans in the Oregon country lived amid
			 the wild splendor of the Cascade Mountains and the Columbia River, where the
			 waters teemed with fish, game roamed the forests, and fruits and berries were
			 abundant;
			(2)the Native
			 Americans arrived in this bountiful land from Asia by way of the Bering Sea and
			 inhabited the land in and around Mount Hood and the Columbia Gorge;
			(3)some of the
			 tribes along the Columbia River were part of the Chinook family;
			(4)many of the
			 people of the tribes—
				(A)used canoes made
			 from cedar logs;
				(B)were expert
			 fisherman;
				(C)told fire legends
			 about the mid-Columbia volcanic peaks that featured warrior heroes, fair
			 ladies, and numerous gods; and
				(D)Mount Hood as
			 Wy’East, the warrior whose passionate love caused the region to be transformed
			 as he hurled powerful volcanic fire in his quest for the love of the gentle
			 maiden Loo-wit, known today as Mount St. Helens;
				(5)traveling down
			 the Columbia River in 1805, the Lewis and Clark Corps of Discovery expedition
			 was awed by the unspoiled scenic splendors of the Cascade Mountains and the
			 Columbia River Gorge cutting through the mountain rampart;
			(6)on October 18,
			 1805, Clark recorded in his journal: I ascended a high cliff, about 200
			 feet above the water, from the top of which is a level plain, extending up the
			 river and off for a great extent. From this place I discovered a mountain of
			 immense height, covered with snow.;
			(7)following Lewis
			 and Clark, settlers came to the Oregon territory by way of the Oregon Trail,
			 transforming more accessible portions of the wild landscape into farms,
			 orchards, and small communities using the old growth forests;
			(8)in 1845, Oregon Trail pioneers Samuel K.
			 Barlow and Joel Palmer and their parties opened the Barlow Trail across Barlow
			 Pass, high on the south slopes of Mount Hood, with Palmer writing on October
			 11, 1845: I had never seen a sight so nobly grand.;
			(9)even as the
			 settlers transformed the wilderness, that frontier land helped develop in the
			 settlers the characteristics of self-reliance, fortitude, hard work,
			 independence, and love of the land, which the people of Oregon and the entire
			 United States cherish to this day and wish to inculcate in their
			 children;
			(10)the unprotected
			 wilderness that remains in the Mount Hood and Columbia River Gorge region
			 provides easily accessible outdoor recreation for the descendants of the early
			 settlers and more recent arrivals;
			(11)Mount Hood is
			 home to the historic Timberline Lodge, which—
				(A)is a National
			 Historic Landmark;
				(B)was built as a
			 project by the Federal Works Progress Administration in 1937; and
				(C)was restored to
			 its former grandeur by the dedication and stewardship of Richard L.
			 Kohnstamm;
				(12)preserving
			 wilderness assures the integrity of the background and scenic views that enrich
			 more developed forms of recreational use, including downhill skiing and
			 roadside enjoyment of sweeping wilderness scenery;
			(13)designation as
			 wilderness provides the strongest congressional protection of scientific,
			 cultural, educational, environmental, scenic, and recreational values that
			 contribute long-term quality of life and economic benefits to the people of
			 Oregon, visitors to Oregon, and local communities in and around the Mount Hood
			 National Forest, including the wilderness-dependent wildlife, high water
			 quality, and resident and anadromous fish that thrive in undisturbed
			 ecosystems;
			(14)the Mount Hood
			 National Forest is the seventh most visited National Forest in the United
			 States;
			(15)wilderness
			 management is interrelated with and will interface with the established
			 activities and management of adjacent land, particularly when the land is
			 high-density recreation land;
			(16)Mount Hood
			 National Forest is predominantly used by the public for mechanized and
			 non-mechanized activities, such as hiking, camping, and fishing, which
			 according to the Mount Hood National Forest Management Plan, are projected to
			 increase dramatically over time;
			(17)the Land and
			 Resource Management Plan for Mount Hood National Forest provides that
			 the present capability to supply recreational opportunities such as
			 hiking on trails in primitive and semi-primitive non-motorized areas is
			 predicted to fall short of satisfying demand;
			(18)according to the
			 plan described in paragraph (17), the Mount Hood National Forest—
				(A)provides
			 resources for nearly 2 times the current demand for developed recreation such
			 as skiing, power boating, and sightseeing by car; but
				(B)meets less than
			 2/3 of the demand for back country recreation;
				(19)the Management
			 Plan for Mount Hood National Forest projects that by 2040, the Mount Hood
			 National Forest will only meet 16 percent of the demand for wilderness
			 recreation, while meeting more than 100 percent of the demand for mechanized
			 recreation;
			(20)because the
			 Mount Hood National Forest provides drinking water for more than 16 communities
			 and over 40 percent of Oregon residents, management of the Mount Hood National
			 Forest needs to take into consideration plans developed by local watershed
			 councils in managing the forest; and
			(21)the management
			 of the Mount Hood National Forest should address practical, site-specific
			 situations in a manner that supports wilderness and the general environmental,
			 economic, and community-related welfare of the mountain.
			3.DefinitionsIn this Act:
			(1)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(2)Mountain
			 bikeThe term mountain bike does not include a
			 motorized vehicle.
			(3)Old
			 growthThe term old growth, with respect to a tree
			 or grove of trees, means a tree or grove that is—
				(A)at last 120 years
			 old; or
				(B)previously
			 unmanaged.
				(4)SecretaryThe
			 term Secretary means—
				(A)when used in
			 reference to Forest Service land, the Secretary of Agriculture; and
				(B)when used in
			 reference to Bureau of Land Management land, the Secretary of the
			 Interior.
				(5)StateThe
			 term State means the State of Oregon.
			IDesignation of
			 wilderness areas
			101.Findings and
			 purpose
				(a)FindingsCongress finds that—
					(1)the most recent designation of wilderness
			 in the Mount Hood National Forest occurred in 1984; and
					(2)the designation
			 of an additional 128,400 acres as a wilderness area by this title will increase
			 the amount of wilderness designated as a wilderness area in the Mount Hood
			 National Forest by 68 percent.
					(b)PurposeThe purpose of this title is to designate
			 approximately 128,400 acres of National Forest System land in the Mount Hood
			 National Forest as a wilderness area.
				102.Lewis and
			 Clark Mount Hood wilderness areas
				(a)DesignationsIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the following areas in the State are designated as
			 wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Badger Creek
			 Wilderness additionsCertain Federal land managed by the Forest
			 Service, comprising approximately 3,700 acres, as generally depicted on the
			 maps entitled Badger Creek and Bonnie Butte,
			 dated September 2006, which are incorporated in, and considered to be a part
			 of, the Badger Creek Wilderness, as designated by section 3(3) of the Oregon
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).
					(2)Bull of the
			 woods wilderness additionCertain Federal land managed by the
			 Forest Service, comprising approximately 6,870 acres, as generally depicted on
			 the map entitled Bull of the Woods, dated June 2006, which is
			 incorporated in, and considered to be a part of, the Bull of the Woods
			 Wilderness, as designated by section 3(4) of the Oregon Wilderness Act of 1984
			 (16 U.S.C. 1132 note; 98 Stat. 273).
					(3)Clackamas
			 wildernessCertain Federal land managed by the Forest Service and
			 Bureau of Land Management, comprising approximately 11,900 acres, as generally
			 depicted on the maps entitled Clackamas Canyon, Big
			 Bottom, Memaloose Lake, South Fork
			 Clackamas, Sisi Butte, and Upper Big
			 Bottom, dated September 2006, which shall be known as the
			 Clackamas Wilderness.
					(4)Lower white
			 river wildernessCertain Federal land managed by the Forest
			 Service and Bureau of Land Management, comprising approximately 2,850 acres, as
			 generally depicted on the map entitled Lower White River, dated
			 September 2006, which shall be known as the Lower White River
			 Wilderness.
					(5)Mark O.
			 Hatfield Wilderness additionsCertain Federal land managed by the
			 Forest Service, comprising approximately 26,000 acres, as generally depicted on
			 the maps entitled Gorge Ridgeline and Larch
			 Mountain, dated September 2006, which shall be known as the Mark
			 O. Hatfield Wilderness Additions.
					(6)Mount hood
			 wilderness additionsCertain Federal land managed by the Forest
			 Service, comprising approximately 21,580 acres, as generally depicted on the
			 maps entitled Elk Cove/Mazama Addition, Sandy
			 Additions, Tilly Jane, Sand Canyon,
			 Lost Lake, Twin Lakes, Barlow
			 Butte, White River, and Richard L. Kohnstamm
			 Memorial Area, dated September 2006, which are incorporated in, and
			 considered to be a part of, the Mount Hood Wilderness as designated under
			 section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)), and enlarged by section
			 3(d) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; 92
			 Stat. 43).
					(7)Roaring river
			 wildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 37,750 acres, as generally depicted on the map
			 entitled Roaring River Wilderness, dated September 2006, which
			 shall be known as the Roaring River Wilderness.
					(8)Salmon-huckleberry
			 wilderness additionsCertain Federal land managed by the Forest
			 Service, comprising approximately 17,720 acres, as generally depicted on the
			 maps entitled Alder Creek Addition, Eagle Creek
			 Addition, Mirror Lake, Inch Creek,
			 Salmon River Meadows, and Hunchback Mountain,
			 dated September 2006, which are incorporated in, and considered to be a part
			 of, the Salmon-Huckleberry Wilderness, as designated by section 3(2) of the
			 Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).
					(b)Effect of
			 designations
					(1)Electric
			 utilitiesThe areas in the State that are designated as
			 wilderness areas and as components of the National Wilderness Preservation
			 System under subsection (a) shall not—
						(A)include any land
			 that on the date of enactment of this Act is—
							(i)licensed for a
			 hydroelectric project by the Federal Energy Regulatory Commission; or
							(ii)located within
			 200 feet of an electric power line in the White River Unit of the Mount Hood
			 Wilderness Additions under subsection (a)(6); or
							(B)affect any
			 activity relating to the operation, maintenance, or construction of a project
			 described in clause (i) or (ii) of subparagraph (A).
						(2)Columbia Gorge
			 airshedThe area depicted on the maps entitled Gorge
			 Ridgeline Wilderness and Large Mountain, dated September
			 2006, that is designated as a wilderness area and as a component of the
			 National Wilderness Preservation System under subsection (a) shall not result
			 in the designation of a Class I airshed in the Columbia Gorge through Federal
			 regulatory action.
					103.Map and legal
			 descriptions
				(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map entitled Lewis and Clark Mount
			 Hood Wilderness Additions of 2006, dated September 2006, and a legal
			 description of each wilderness area designated by this title, with—
					(1)the Committee on
			 Energy and Natural Resources of the Senate; and
					(2)the Committee on
			 Resources of the House of Representatives.
					(b)Force of
			 lawThe map and legal descriptions filed under subsection (a)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct typographical errors in the map and each legal
			 description.
				(c)Public
			 availabilityEach map and legal description filed under
			 subsection (a) shall be on file and available for public inspection in—
					(1)the office of the
			 Chief of the Forest Service;
					(2)the office of the
			 Director of the Bureau of Land Management; and
					(3)the applicable
			 local Forest Service and Bureau of Land Management offices.
					104.Administration
				(a)In
			 generalSubject to valid rights in existence on the date of
			 enactment of this Act, each wilderness area designated under this title shall
			 be administered by the Secretary in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.).
				(b)Consistent
			 interpretation to the publicNotwithstanding their separate
			 jurisdictions, the Secretary of Agriculture and the Secretary of the Interior
			 shall collaborate to ensure that the wilderness areas designated by this title,
			 if appropriate, are interpreted for the public as an overall complex related
			 by—
					(1)common location
			 in the Mount Hood-Columbia River Gorge region;
					(2)the abundant
			 history of Native American use;
					(3)the epic journey
			 of Lewis and Clark;
					(4)the pioneer
			 settlement and growth of the State; and
					(5)water sources for
			 more than 40 percent of the residents of the State.
					(c)Incorporation
			 of acquired land and interestsAny land or interest in land
			 located within the boundaries of an area designated as a wilderness area by
			 this title that is acquired by the United States after the date of enactment of
			 this Act shall be added to, and administered as part of, the wilderness area
			 within which the acquired land or interest is located.
				105.Buffer
			 zones
				(a)In
			 generalAs provided in the Oregon Wilderness Act of 1984 (16
			 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for designation
			 of wilderness areas in the State under this title to lead to the creation of
			 protective perimeters or buffer zones around each wilderness area.
				(b)Activities or
			 uses up to boundariesThe fact that nonwilderness activities or
			 uses can be seen or heard from within a wilderness area shall not, of itself,
			 preclude the activities or uses up to the boundary of the wilderness
			 area.
				106.Fire safe
			 community zonesConsistent
			 with the Mount Hood National Forest Management Plan and the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6501 et seq.), the Secretary shall construct
			 a strategic system of defensible fuel profile zones (including shaded
			 fuelbreaks, thinning, individual tree selection, and other methods of
			 vegetation management) between the wilderness boundary and the community
			 boundary around Cascade Locks and Government Camp.
			107.Gateway
			 communities
				(a)In
			 generalThe Secretary may
			 provide grants to communities that are gateways to Mount Hood Wilderness areas,
			 including the Hoodland Fire District, Government Camp, and the villages
			 surrounding Mount Hood, and the appropriate county governments in the State, to
			 be administered through the Forest Service State and Private Forestry
			 program.
				(b)Limitation of
			 fundsThe total amount of funds provided by the Secretary to
			 gateway communities under subsection (a) shall not exceed $10,000,000.
				108.Fish and
			 wildlife; hunting and fishing
				(a)Fish and
			 wildlifeIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), the Secretary may carry out management activities to
			 maintain or restore fish and wildlife populations and fish and wildlife
			 habitats on the National Forest System land designated as wilderness by section
			 102 if those activities are—
					(1)consistent with
			 applicable wilderness management plans; and
					(2)carried out in
			 accordance with applicable guidelines and policies.
					(b)Bull trout
			 restoration project
					(1)In
			 generalNothing in this Act affects the authority of the
			 Secretary to carry out the Bull Trout restoration project underway as of the
			 date of enactment of this Act in Clear Branch Creek.
					(2)Minimum tool
			 policiesThe Secretary shall carry out the Bull Trout restoration
			 project under paragraph (1) in accordance with the minimum tools policies of
			 the Forest Service.
					109.Trail
			 restoration and study
				(a)Palmeteer trail
			 restoration
					(1)In
			 generalIt is the intent of Congress that nothing in this title
			 shall prevent the Secretary from conducting the planned Palmateer Trail
			 restoration project underway as of the date of enactment of this Act in the
			 Twin Lakes area of the Mount Hood National Forest to restore the quality of the
			 Trail.
					(2)Minimum tools
			 policiesThe Secretary shall carry out the Palmateer Trail
			 restoration project described in paragraph (1) in accordance with the minimum
			 tools policies of the Forest Service.
					(b)Study of Cool
			 Creek Trail 794The Secretary shall conduct a study of the
			 appropriate public use of Cool Creek Trail 794.
				110.Fire, insects,
			 and diseasesAs provided in
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the
			 wilderness areas designated by this Act, the Secretary of Agriculture (in
			 collaboration with the Secretary of the Interior, where appropriate) may take
			 such measures as are necessary to control fire, insects, and diseases, subject
			 to such conditions as the Secretary of Agriculture (in collaboration with the
			 Secretary of the Interior where appropriate) determines to be desirable.
			111.Land
			 reclassification
				(a)Oregon and
			 California railroad landNot later than 180 days after the date
			 of enactment of this Act, the Secretary of Agriculture and the Secretary of the
			 Interior shall identify any Oregon and California Railroad Land that is subject
			 to section 201 of the Act of August 28, 1937 (43 U.S.C. 1181f), within the
			 boundary of the Clackamas Wilderness, as generally depicted on the map entitled
			 South Fork Clackamas, dated September 2006.
				(b)Public domain
			 land
					(1)Definition of
			 public domain landIn this section, the term public domain
			 land—
						(A)has the meaning
			 given the term public land in section 103 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1702); and
						(B)does not include
			 any land managed under the Act of August 28, 1937 (43 U.S.C. 1181a et
			 seq.).
						(2)IdentificationNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall identify public domain land within the State that is
			 approximately equal in acreage of land described in subsection (a), but is not
			 subject to the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
					(3)MapsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress and publish in the Federal Register, 1 or
			 more maps depicting the land identified under subsections (a) and this
			 subsection.
					(4)ReclassificationAfter
			 providing an opportunity for public comment, the Secretary of the Interior
			 shall administratively reclassify—
						(A)the land
			 described in subsection (a) as public domain land that is not subject to
			 section 201 of the Act of August 28, 1937 (43 U.S.C. 1181f); and
						(B)the land
			 described in this subsection as Oregon and California Railroad Land that is
			 subject to the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
						112.Valid existing
			 rights and withdrawal
				(a)Valid existing
			 rightsNothing in this Act affects any valid existing
			 right.
				(b)WithdrawalSubject
			 to valid rights existing on the date of enactment of this Act, the Federal land
			 referred to in section 102 is withdrawn from all forms of—
					(1)appropriation;
					(2)disposal under
			 public law;
					(3)location, entry,
			 and patent under mining law; and
					(4)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
					113.Maintenance
			 and replacement of foot bridges in wilderness areas
				(a)In
			 generalIn the case of each
			 wilderness area designated or expanded by section 102, it is the intent of
			 Congress that the Secretary be able to provide for—
					(1)the maintenance of any foot bridge crossing
			 located in a wilderness area; and
					(2)when needed, the replacement of the foot
			 bridge crossings to ensure public access and safety.
					(b)Minimum tool
			 policiesThe Secretary shall
			 carry out foot bridge replacement work under subsection (a) in accordance with
			 the minimum tools policies of the Forest Service.
				114.Richard L.
			 Kohnstamm Memorial Area
				(a)DesignationCertain
			 Federal land managed by the Forest Service, comprising approximately 30 acres,
			 as generally depicted on the map entitled Richard L. Kohnstamm Memorial
			 Area, dated September 2006, and approximately 157 acres of designated
			 wilderness, as generally depicted on the map entitled Richard L.
			 Kohnstamm Memorial Area, dated September 2006, shall be known and
			 designated as the Richard L. Kohnstamm Wilderness.
				(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to an area described in subsection (a) shall be deemed to be a
			 reference to the Richard L. Kohnstamm Wilderness.
				(c)Boundary
					(1)In
			 generalThe memorial area shall consist of land located within
			 the boundary depicted on the map entitled Richard L. Kohnstamm Memorial
			 Area, dated September 2006.
					(2)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Forest Service.
					IIDesignation of
			 streams for wild and scenic river protection in the mount hood area
			201.Finding and
			 purpose
				(a)FindingCongress
			 finds that the addition of 81 miles of waterways to the National Wild and
			 Scenic River System in the Mount Hood National Forest would increase the total
			 length of the portion of the National Wild and Scenic River System that is
			 located in the Mount Hood National Forest by approximately 47 percent.
				(b)PurposeThe purpose of this title is to designate
			 approximately 81 miles of waterways in the Mount Hood National Forest as
			 additions to the National Wild and Scenic Rivers System.
				202.Wild and
			 scenic river designations, Mount Hood National ForestSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended—
				(1)by designating
			 the undesignated paragraph relating to the White Salmon River as paragraph
			 (167); and
				(2)by adding at the
			 end the following:
					
						(168)Mount Hood
				National Forest, OregonThe following segments in the Mount Hood
				National Forest in the State of Oregon, to be administered by the Secretary of
				Agriculture:
							(A)The 4.1-mile
				segment of the South Fork of the Clackamas River from its confluence with the
				East Fork of the South Fork of the Clackamas to the its confluence with the
				Clackamas River, as a scenic river.
							(B)The 8.5-mile
				segment of Eagle Creek from its headwaters to the Mount Hood National Forest
				boundary, of which—
								(i)the 6.7-mile
				segment from its headwaters to the west section line of T. 3 S., R. 6 E., sec.
				20, as a wild river; and
								(ii)the remaining
				1.8-mile segment from that section line, as a recreational river.
								(C)The 3.7-mile
				segment of the Middle Fork of the Hood River from the confluence of Clear and
				Coe Branches to the Mount Hood National Forest boundary of sec. 11 and 12 in T.
				1 S., R. 9 and 10 E., as a scenic river.
							(D)The 4.6-mile
				segment of the South Fork Roaring River from its headwaters to its confluence
				with Roaring River, as a wild river.
							(E)The 4.3-mile
				segment of the Zig Zag River from its headwaters to the Mount Hood Wilderness
				boundary, as a wild river.
							(F)The 11.1-mile
				segment of Fifteenmile Creek from its source at Senecal Spring to the Mount
				Hood National Forest boundary, including—
								(i)the 2.6-mile
				segment from its source at Senecal Spring to the Badger Creek Wilderness
				boundary, as a wild river;
								(ii)the 0.4-mile
				segment from the Badger Creek Wilderness boundary to the point 0.4 miles
				downstream, as a scenic river;
								(iii)the 7.9-mile
				segment from the point 0.4 miles downstream of the Badger Creek Wilderness
				boundary to the western edge of sec. 20, T. 2 S., R. 12 E., WM, as a wild
				river; and
								(iv)the 0.2-mile
				segment from the western edge of section 20, T. 2 S., R. 12 E., WM to the Mount
				Hood National Forest boundary, as a scenic river;
								(G)The 13.5-mile
				segment of the East Fork Hood River from Oregon State Highway 35 to the Mount
				Hood National Forest boundary, as a recreational river.
							(H)The 17.8-mile
				segment of the Collawash River from the headwaters of the East Fork Collawash
				to the confluence with the Clackamas River, of which—
								(i)the 11.0-mile
				segment from the headwaters of the East Fork Collawash River to Buckeye Creek,
				as a scenic river; and
								(ii)the 6.8-mile
				segment from Buckeye Creek to the Clackamas River, as a recreational
				river.
								(I)The 13.6-mile
				segment of Fish Creek from its headwaters to the confluence with the Clackamas
				River, as a recreational
				river.
							.
				203.Impact on
			 water rights and flow requirements
				(a)Relation to
			 existing requirementsCongress does not intend for the
			 designation of any portion of the Hood River under section 3(a) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)), as amended by this Act, to have any
			 impact on any water right or flow requirement relating to—
					(1)the Middle Fork
			 Irrigation District;
					(2)the East Fork
			 Irrigation District; or
					(3)the Mt. Hood
			 Meadows Ski Resort.
					(b)Exclusion of
			 operational areasCongress does not intend for the designation of
			 any portion of the Hood River under section 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)), as amended by this Act, to include any portion of the
			 operational area of—
					(1)the Middle Fork
			 Irrigation District;
					(2)the East Fork
			 Irrigation District; or
					(3)the Mt. Hood
			 Meadows Ski Resort.
					IIIMount hood
			 national recreation area
			301.Designation
				(a)DesignationThe
			 Mount Hood National Recreation Area shall be known and designated as the
			 Mount Hood National Recreation Area.
				(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Mount Hood National Recreation Area shall be deemed to be
			 a reference to the Mount Hood National Recreation Area.
				(c)Boundary
					(1)In
			 generalThe Mount Hood National Recreation Area shall consist of
			 land located within the boundary depicted on the map entitled Mount Hood
			 National Recreation Area, dated September 2006.
					(2)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Forest Service and Bureau of Land
			 Management.
					(d)AdministrationThe
			 Secretary shall administer the Mount Hood National Recreation Area in
			 accordance with the laws, rules, and regulations applicable to the national
			 forests for public outdoor recreation—
					(1)in a manner
			 that—
						(A)protects and
			 maintains—
							(i)the diverse
			 recreational opportunities of the Mount Hood National Recreation Area for
			 public use; and
							(ii)fish and
			 wildlife habitats;
							(B)conserves the
			 scenic, recreational, cultural, scientific, spiritual, and other values of the
			 Mount Hood National Recreation Area that contribute to the benefit of the
			 public;
						(C)preserves each
			 feature and peculiarity of the Mount Hood National Recreation Area believed to
			 be biologically significant, including—
							(i)rare and endemic
			 plant species;
							(ii)rare
			 combinations of aquatic, terrestrial, and atmospheric habitats; and
							(iii)rare
			 combinations of outstanding and diverse ecosystems and parts of associated
			 ecosystems;
							(D)protects
			 archeological and paleontological sites and interprets those sites for the
			 benefit of the public;
						(E)maintains and
			 enhances the desired structural components consistent with Standards and
			 Guidelines of the Northwest Forest Plan; and
						(F)prevents any
			 cutting, sale, or removal of timber except where the cutting, sale, or removal
			 of timber—
							(i)improves the
			 health of the forest and—
								(I)maximizes the
			 retention of large trees as appropriate to the forest type, to the extent that
			 those trees promote stands that are fire-resilient and healthy;
								(II)improves the
			 habitats of threatened, endangered, proposed, or sensitive species; and
								(III)maintains or
			 restores the composition and structure of the ecosystem by reducing the risk of
			 uncharacteristic wildfire effects;
								(ii)is incidental to
			 the accomplishment of an approved management activity not otherwise prohibited;
			 or
							(iii)is for personal
			 or administrative use; and
							(2)to prevent the
			 new or temporary construction or reconstruction of roads, except when the new
			 or temporary construction or reconstruction of roads is required—
						(A)to protect the
			 health and safety of individuals in cases of an imminent threat of flood, fire,
			 or any other catastrophic event that, without intervention, would cause the
			 loss of life or property;
						(B)to conduct
			 environmental cleanup required by the Federal Government;
						(C)to allow for
			 reserved or outstanding rights provided for by a statute or treaty;
						(D)to prevent
			 irreparable resource damage by an existing road;
						(E)to rectify a
			 hazardous road condition;
						(F)as part of a
			 Federal-aid highway project; or
						(G)in conjunction
			 with—
							(i)the continuation,
			 extension, or renewal of a mineral lease on land that is under lease; or
							(ii)a new mineral
			 lease that is issued immediately after the expiration of an existing mineral
			 lease.
							(e)ChainsawsThe
			 Secretary may use chainsaws to maintain existing trails in the Mount Hood
			 National Recreation Area.
				IVTransportation
			 and communication systems
			401.Definition of
			 Mount Hood regionIn this
			 title, the term Mount Hood region means—
				(1)Mount Hood and the other land located
			 adjacent to the mountain;
				(2)any segment of the Oregon State Highway 26
			 corridor that is located in or near Mount Hood National Forest;
				(3)any segment of
			 the Oregon State Highway 35 corridor that is located in or near Mount Hood
			 National Forest;
				(4)each other road of the Forest Service,
			 State, or county that is located in and near Mount Hood National Forest;
			 and
				(5)any gateway community located adjacent to
			 any highway or road described in paragraph (2), (3), or (4).
				402.Transportation
			 plan
				(a)In
			 generalThe Secretary shall collaborate with the State to develop
			 an integrated, multimodal transportation plan for the Mount Hood region to
			 achieve comprehensive solutions to transportation challenges in the Mount Hood
			 region—
					(1)to promote
			 appropriate economic development;
					(2)to preserve the
			 landscape of the Mount Hood region; and
					(3)to enhance public
			 safety.
					(b)Planning
			 processThe transportation plan under subsection (a)
			 shall—
					(1)conform with
			 Federal and Oregon transportation planning requirements; and
					(2)be developed
			 through a collaborative process, preferably through the use of a commission
			 composed of interested persons appointed by the State, with representation from
			 the Forest Service and local governments in the Mount Hood region.
					(c)Scope of
			 planThe transportation plan under subsection (a) shall address
			 issues relating to—
					(1)the
			 transportation of individuals to and from areas outside the Mount Hood region
			 on major corridors traversing that region; and
					(2)the
			 transportation of individuals to and from locations that are located within the
			 Mount Hood region.
					(d)Contents of
			 planAt a minimum, the transportation plan under subsection (a)
			 shall consider—
					(1)transportation
			 alternatives between and among recreation areas and gateway communities that
			 are located within the Mount Hood region;
					(2)establishing
			 park-and-ride facilities that shall be located at gateway communities;
					(3)establishing
			 intermodal transportation centers to link public transportation, parking, and
			 recreation destinations;
					(4)creating a new
			 interchange on Oregon State Highway 26 that shall be located adjacent to or
			 within Government Camp;
					(5)designating,
			 maintaining, and improving alternative routes using Forest Service or State
			 roads for—
						(A)providing
			 emergency routes; or
						(B)improving access
			 to, and travel within, the Mount Hood region;
						(6)reconstructing
			 the segment of Oregon State Highway 35 that is located between Mineral Creek
			 and Baseline Road to address ongoing debris flow locations; and
					(7)creating
			 mechanisms for funding the implementation of the transportation plan under
			 subsection (a), including—
						(A)funds provided by
			 the Federal Government;
						(B)public-private
			 partnerships;
						(C)incremental tax
			 financing; and
						(D)other financing
			 tools that link transportation infrastructure improvements with
			 development.
						(e)Completion of
			 planNot later than 2 years after the date on which funds are
			 first made available to carry out this section, the Secretary shall complete
			 the transportation plan under subsection (a).
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000.
				403.Study relating
			 to gondola connection and intermodal transportation center
				(a)Feasibility
			 studyThe Secretary shall carry out a study of the feasibility of
			 establishing—
					(1)a gondola
			 connection that—
						(A)connects
			 Timberline Lodge to Government Camp; and
						(B)is located in
			 close proximity to the site of the historic gondola corridor; and
						(2)an intermodal
			 transportation center to be located in close proximity to Government
			 Camp.
					(b)Consideration
			 of multiple sitesIn carrying out the feasibility study under
			 subsection (a), the Secretary may consider 1 or more sites.
				404.Burial of
			 power linesBecause of the
			 incongruent presence of power lines adjacent to or within wilderness areas, the
			 Secretary may provide to Cascade Locks and Hood River County $3,200,000 through
			 the Forest Service State and Private Forestry program to bury ground power
			 lines adjacent to or within Mount Hood Wilderness areas, including wilderness
			 areas designated by this Act.
			405.Culvert
			 replacement
				(a)In
			 generalThe Secretary may provide $1,000,000 to Clackamas County
			 to replace or remove culverts on the wild and scenic river segments in
			 Clackamas County, Oregon, designated by title II.
				(b)LimitationCulvert
			 replacement carried out by the Forest Service and Clackamas County to improve
			 fish passage and the ecology of the wilderness designated by this Act shall not
			 be considered water and resource development.
				406.Clarification
			 of treatment of State highways
				(a)ExclusionAny
			 part of Oregon State Highway 35 or other any other State highway in existence
			 on the date of enactment of this Act (including all existing rights-of-way and
			 150 feet on each side of the centerline, whichever is greater, that is adjacent
			 to or within wilderness areas in the Mount Hood National Forest, including
			 wilderness areas designated by this Act) shall be excluded from wilderness
			 under this Act.
				(b)No net
			 effectThe designation of wilderness or wild and scenic rivers
			 under this Act or an amendment made by this Act shall not limit or restrict the
			 ability of the State—
					(1)to operate,
			 maintain, repair, reconstruct, protect, or make any other improvement to Oregon
			 State Highway 35 or any other State highway in existence on the date of
			 enactment of this Act;
					(2)to use any site
			 that is not within a highway right-of-way to operate, maintain, repair,
			 reconstruct, protect, or make any other improvement to those highways;
			 or
					(3)to take any
			 action outside of a highway right-of-way that is necessary to operate,
			 maintain, repair, reconstruct, protect, or make any other improvement to those
			 highways.
					(c)Flood
			 plainCongress encourages the carrying out of projects that will
			 reduce the impact of Oregon State Highway 35 on the flood plain of the East
			 Fork Hood River.
				VLand
			 exchange
			ACooper
			 Spur-Government Camp Land Exchange
				501.PurposeThe purpose of this subtitle is to recognize
			 the years of work by local residents and political and business leaders from
			 throughout the States of Oregon and Washington to protect the north side of
			 Mount Hood and bring to culmination the land exchange authorized by section
			 502.
				502.Cooper
			 Spur-Government Camp land exchange
					(a)Conveyance
			 requiredWith the exception if the Retained Conservation and
			 Trail Easements under subsection (j), the Secretary shall convey to Mt. Hood
			 Meadows Oreg., Limited Partnership (in this subtitle referred to as “Mt. Hood
			 Meadows”), all right, title, and interest of the United States in and
			 to—
						(1)a parcel of
			 National Forest System land in Mount Hood National Forest consisting of
			 approximately 80 acres in Government Camp, Clackamas County, Oregon, as
			 depicted on the map entitled Cooper Spur-Government Camp Land
			 Exchange and dated September 2006 (in this subtitle referred to as the
			 official map); and
						(2)a parcel of
			 National Forest System land in Mount Hood National Forest consisting of
			 approximately 40 acres in Government Camp, as depicted on the official
			 map.
						(b)ConsiderationAs
			 consideration for the conveyance under subsection (a), Mt. Hood Meadows,
			 Meadows North, LLC, and North Face Inn, LLC, shall convey to the United States
			 all right, title, and interest of these entities in and to—
						(1)a parcel of
			 private land consisting of approximately 770 acres at Cooper Spur, as depicted
			 on the official map;
						(2)all buildings,
			 furniture, fixtures, and equipment at the Inn at Cooper Spur covered by the
			 appraisal described in subsection (c)(1);
						(3)the 1,350 acre
			 special use permit for the Cooper Spur Ski Area, as depicted on the official
			 map; and
						(4)all buildings,
			 furniture, fixtures, and equipment at the Cooper Spur Ski Area covered by the
			 appraisal described in subsection (c)(1).
						(c)Appraisals
						(1)In
			 generalThe values of the lands to be exchanged under this Act
			 shall be determined by appraisals using nationally recognized appraisal
			 standards, including as appropriate—
							(A)the Uniform
			 Appraisal Standards for Federal Land Acquisitions (1992); and
							(B)the Uniform
			 Standards of Professional Appraisal Practice.
							(2)Existing
			 appraisalsThe Secretary shall review the appraisals of the land
			 and other property to be conveyed under subsections (a) and (b) performed in
			 2005 by Appraiser Steven A. Hall, MAI, CCIM, for accuracy and compliance with
			 paragraph (1). If the Secretary determines that the appraisals are accurate and
			 meet the requirements of paragraph (1), then the Secretary may approve the
			 appraisals.
						(3)Treatment of
			 excess considerationShould the appraisal determine a difference
			 in values between the properties exchanged, in favor of the government, excess
			 value donated to the United States will not be deemed a donation for tax
			 purposes. Donation of non-Federal land may exceed 25 percent of the value of
			 the Federal land.
						(d)Equal value
			 exchangeThe values of the land to be exchanged under this
			 section shall be determined pursuant to an appraisal acceptable to the
			 Secretary of Agriculture, the County and Mt. Hood Meadows Oreg., Limited
			 Partnership. If the values are not equal, they shall be equalized in the manner
			 provided in section 206(b) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(b)).
					(e)Compliance with
			 existing lawExcept as otherwise provided in this section, the
			 Secretary shall carry out the land exchange under this section in the manner
			 provided in section 206 of the Federal Land Policy Management Act of 1976 (43
			 U.S.C. 1716).
					(f)Conditions on
			 acceptanceTitle to the non-Federal land to be acquired by the
			 Secretary of Agriculture under this section must be acceptable to the
			 Secretary, and the conveyances shall be subject to valid existing rights of
			 record. The non-Federal land shall conform with the title approval standards
			 applicable to Federal land acquisitions.
					(g)Legal
			 descriptionsThe exact acreage and legal description of the land
			 to be exchanged under this section shall be determined by surveys satisfactory
			 to the Secretary of Agriculture. The costs of any such survey, as well as other
			 administrative costs incurred to execute the land exchange, shall be negotiated
			 between the Secretary and the County.
					(h)Existing
			 rightsThe conveyance of Federal land under this section shall be
			 subject to valid existing rights of third parties. In the alternative, the
			 Secretary of Agriculture may grant substitute permit rights of equivalent
			 utility to use other Federal land.
					(i)Completion of
			 land exchangeThe Secretary of Agriculture shall complete all
			 legal and regulatory processes required in connection with the land exchange
			 under this section and complete the closing of the land exchange not later than
			 16 months after the date of the enactment of this Act.
					(j)Retained
			 conservation and trail easementsIn conjunction with the
			 conveyance of title to Mt. Hood Meadows, the Secretary of Agriculture shall
			 reserve a Conservation Easement to protect existing wetlands on the conveyed
			 parcels, as determined by the Oregon Department of State Lands. Alternative
			 equivalent wetland mitigation measures shall be allowed to compensate for minor
			 wetland encroachments necessary for the orderly development of the parcels. In
			 addition, the Secretary of Agriculture shall reserve a Trail Easement which
			 allows the non-motorized functional use by the public of identified existing
			 trails located on the conveyed parcels as depicted on the map entitled
			 Government Camp Trail Map and dated September 2006 as such
			 trails may be improved or relocated to accommodate development of the property.
			 The Trail Easement shall provide that roads, utilities and infrastructure
			 facilities may cross such trails.
					BOther land
			 exchanges
				511. Land
			 exchange, Port of Cascade Locks-Pacific Crest National Scenic Trail
					(a)Conveyance
			 requiredThe Secretary of Agriculture shall convey to the Port of
			 Cascade Locks, Cascade Locks, Oregon (in this section referred to as the
			 Port), all right, title, and interest of the United States in
			 and to a parcel of National Forest System land in the Columbia River Gorge
			 National Scenic Area consisting of approximately 10 acres, as depicted on the
			 map entitled Port of Cascade Locks-Pacific Crest National Scenic Trail
			 Land Exchange and dated June 2006.
					(b)ConsiderationAs
			 consideration for the conveyance under subsection (a), the Port shall convey to
			 the United States all right, title, and interest of the Port in and to a parcel
			 of land consisting of approximately 40 acres, as depicted on the map referred
			 to in subsection (a). The acquisition of this land will ensure the continued
			 integrity of the Pacific Crest National Scenic Trail in the vicinity of Cascade
			 Locks and the public's ability to access the north Oregon entrance of the
			 trail.
					(c)Equal value
			 exchangeThe values of the land to be exchanged under this
			 section shall be determined pursuant to an appraisal acceptable to the
			 Secretary of Agriculture and the Port. If the values are not equal, they shall
			 be equalized in the manner provided in section 206(b) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1716(b)).
					(d)Compliance with
			 existing lawExcept as otherwise provided in this section, the
			 Secretary shall carry out the land exchange under this section in the manner
			 provided in section 206 of the Federal Land Policy Management Act of 1976 (43
			 U.S.C. 1716).
					(e)Conditions on
			 acceptanceTitle to the non-Federal land to be acquired by the
			 Secretary of Agriculture under this section must be acceptable to the
			 Secretary, and the conveyances shall be subject to valid existing rights of
			 record. The non-Federal land shall conform with the title approval standards
			 applicable to Federal land acquisitions.
					(f)Legal
			 descriptionsThe exact acreage and legal description of the land
			 to be exchanged under this section shall be determined by surveys satisfactory
			 to the Secretary of Agriculture. The costs of such survey, as well as other
			 administrative costs incurred to execute the land exchange, shall be negotiated
			 between the Secretary and the Port.
					(g)Existing
			 rightsThe conveyance of Federal land under this section shall be
			 subject to valid existing rights of third parties. In the alternative, the
			 Secretary of Agriculture may grant substitute permit rights of equivalent
			 utility to use other Federal land.
					(h)Completion of
			 land exchangeThe Secretary of Agriculture shall complete all
			 legal and regulatory processes required in connection with the conveyances
			 under this section and complete the closing of the conveyances within 16 months
			 after the date of the enactment of this Act.
					512.Hunchback
			 Mountain land exchange, Clackamas County
					(a)Conveyance
			 requiredThe Secretary of Agriculture shall convey to Clackamas
			 County, Oregon (in this section referred to as the County), all
			 right, title, and interest of the United States in and to a parcel of National
			 Forest System land in the Mount Hood National Forest consisting of
			 approximately 160 acres, as depicted on the map entitled Hunchback
			 Mountain Land Exchange-Clackamas County and dated June 2006.
					(b)ConsiderationAs
			 consideration for the conveyance under subsection (a), the County shall convey
			 to the United States all right, title, and interest of the County in and to a
			 parcel of land consisting of approximately 160 acres, as depicted on the map
			 referred to in subsection (a). The acquisition of this parcel will ensure the
			 continued integrity of the forested land, a substantial portion of which
			 exceeds 120 years in age, and the public's access to the parcel.
					(c)Equal value
			 exchangeThe values of the land to be exchanged under this
			 section shall be determined pursuant to an appraisal acceptable to the
			 Secretary of Agriculture and the County. If the values are not equal, they
			 shall be equalized in the manner provided in section 206(b) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1716(b)).
					(d)Compliance with
			 existing lawExcept as otherwise provided in this section, the
			 Secretary shall carry out the land exchange under this section in the manner
			 provided in section 206 of the Federal Land Policy Management Act of 1976 (43
			 U.S.C. 1716).
					(e)Conditions on
			 acceptanceTitle to the non-Federal land to be acquired by the
			 Secretary of Agriculture under this section must be acceptable to the
			 Secretary, and the conveyances shall be subject to valid existing rights of
			 record. The non-Federal land shall conform with the title approval standards
			 applicable to Federal land acquisitions.
					(f)Legal
			 descriptionsThe exact acreage and legal description of the land
			 to be exchanged under this section shall be determined by surveys satisfactory
			 to the Secretary of Agriculture. The costs of any such survey, as well as other
			 administrative costs incurred to execute the land exchange, shall be negotiated
			 between the Secretary and the County.
					(g)Existing
			 rightsThe conveyance of Federal land under this section shall be
			 subject to valid existing rights of third parties. In the alternative, the
			 Secretary of Agriculture may grant substitute permit rights of equivalent
			 utility to use other Federal land.
					(h)Completion of
			 land exchangeThe Secretary of Agriculture shall complete all
			 legal and regulatory processes required in connection with the land exchange
			 under this section and complete the closing of the land exchange not later than
			 16 months after the date of the enactment of this Act.
					VIMount Hood
			 National Forest and Watershed Stewardship 
			601.Findings and
			 purposeThe purpose of this
			 title is to direct the Forest Service to prepare an assessment to promote
			 forested landscapes resilient to catastrophic fire, insects, and disease, to
			 protect homes and communities from property damage and threats to public
			 safety, and to protect and enhance existing community or municipal watersheds.
			 It is the intent of Congress that site-specific forest health projects
			 undertaken pursuant to this assessment shall be completed in accordance with
			 existing law.
			602.Forest
			 stewardship assessment
				(a)Preparation of
			 assessmentThe Secretary of Agriculture shall prepare an
			 assessment to identify the forest health needs in those areas of the Mount Hood
			 National Forest with a high incidence of insect or disease infestation (or
			 both), heavily overstocked tree stands, or moderate-to-high risk of unnatural
			 catastrophic wildfire for the purpose of improving condition class, which
			 significantly improves the forest health and water quality. The Secretary may
			 utilize existing information to complete the assessment. The assessment shall
			 also identify specific projects to address these issues.
				(b)Improved
			 mappingThe assessment will include peer reviewed mapping of
			 condition class 2 and condition class 3 areas and other areas identified in
			 subsection (a) in Mount Hood National Forest.
				(c)CompletionThe
			 Secretary of Agriculture shall complete the assessment not later than 1 year
			 after the date of enactment of this Act.
				(d)Duration of
			 studyThe assessment shall cover a 10-year period.
				(e)ImplementationNot
			 later than 1 year after completion of the assessment, the Secretary shall
			 commence implementation of projects to address the needs identified in the
			 assessment. These projects shall be implemented using authorities available to
			 the Secretary to manage the Mount Hood National Forest to achieve the purpose
			 specified in subsection (a).
				(f)DelayDuring
			 development of the assessment under this section, a forest management project
			 that is unaffiliated with the assessment and has completed review as required
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in
			 accordance with existing law, need not be delayed in the event the Secretary
			 fails to meet the deadline specified in subsection (c).
				(g)Relation to
			 existing law and plansNothing in this section grants the
			 Secretary any authority to manage the Mount Hood National Forest contrary to
			 existing law. The assessment conducted by the Secretary under this section
			 shall not supersede, be considered a supplement or amendment to, or in any way
			 affect the legal or regulatory authority of the Mount Hood National Forest Land
			 and Resource Management Plan or the collection of documents entitled
			 Final Supplemental Environmental Impact Statement and Record of Decision
			 for Amendments to Forest Service and Bureau of Land Management Planning
			 Documents Within the Range of the Northern Spotted Owl and
			 Standards and Guidelines for Management of Habitat for Late-Successional
			 and Old-Growth Forest-Related Species Within the Range of the Northern Spotted
			 Owl.
				(h)Public
			 participationThe Secretary shall provide an opportunity for
			 interested persons to be involved in development of the assessment conducted by
			 the Secretary under this section.
				603.Sustainable
			 biomass utilization study
				(a)Study
			 requiredThe Secretary of Agriculture shall conduct a study to
			 assess the amount of long-term sustainable biomass available in the Mount Hood
			 National Forest that, consistent with applicable law, could be made available
			 as a raw material for—
					(1)the production of
			 electric energy, sensible heat, transportation fuel, or substitutes for
			 petroleum-based products;
					(2)dimensional
			 lumber, fencing, framing material, poles, firewood, furniture, chips, or pulp
			 for paper; or
					(3)other commercial
			 purposes.
					(b)DefinitionIn
			 this section, the term biomass means small diameter trees and
			 understory vegetation that is removed from forested land as a by-product of
			 forest restoration efforts.
				604.Watershed
			 management memoranda of understanding
				(a)Completion of
			 memoranda of understandingTo the extent that memoranda of
			 understanding or other legal agreements involving watersheds of Mount Hood
			 National Forest do not exist between irrigation districts or municipalities and
			 the Forest Service, the Secretary of Agriculture may complete memoranda of
			 understanding that outline stewardship goals to manage the watersheds for water
			 quality and water quantity.
				(b)Elements of
			 memorandumA memorandum of understanding involving a watershed of
			 Mount Hood National Forest shall encourage adaptability, establish benchmarks
			 regarding water quality and water quantity, and require monitoring to determine
			 progress in meeting such benchmarks. The memorandum of understanding may
			 restrict public access to areas of the watershed where appropriate.
				(c)Public process
			 required
					(1)Collaboration
			 and consultationThe Secretary of Agriculture shall ensure that
			 the process by which the Secretary enters into a memorandum of understanding
			 with an irrigation district, local government, or other entity involving a
			 watershed of Mount Hood National Forest is based on collaboration and
			 cooperation between the Forest Service and local jurisdictions and other
			 interested persons.
					(2)Public meeting
			 requiredThe Secretary and the other party or parties to the
			 proposed memorandum of understanding shall hold at least 1 joint public meeting
			 before completing a final draft of the memorandum of understanding.
					(3)Public
			 commentA draft memorandum of understanding shall also be open to
			 public comment before being finalized.
					605.Termination of
			 authorityThe authority
			 provided by this title shall terminate on the date that is 10 years after the
			 date of enactment of this Act.
			VIICrystal Springs
			 Watershed Special Resources Management Unit
			701.Findings and
			 purposeThe purpose of this
			 title is to establish a special resources management unit to ensure protection
			 of the quality and quantity of the Crystal Springs watershed as a clean
			 drinking water source for the residents of Hood River County, Oregon, while
			 also allowing visitors to enjoy its special scenic, natural, cultural, and
			 wildlife values.
			702.Establishment
			 of Crystal Springs Watershed Special Resources Management Unit
				(a)EstablishmentEffective
			 as provided by section 705, the Secretary of Agriculture shall establish a
			 special resources management unit in the State consisting of all National
			 Forest System land that is located within 200 yards from any point on the
			 perimeter of the Crystal Springs Zone of Contribution, as determined by the
			 Crystal Springs Water District, and other National Forest System land in and
			 around the Inn at Cooper Spur and the Cooper Spur Ski Area, as depicted on the
			 map entitled Crystal Springs Watershed Special Resources Management
			 Unit and dated June 2006 (in this subtitle referred to as the
			 official map).
				(b)DesignationThe
			 special resources management unit established pursuant to subsection (a) shall
			 be known as the Crystal Springs Watershed Special Resources Management Unit, in
			 this title referred to as the Management Unit.
				(c)Exclusion of
			 certain landThe Management Unit does not include any National
			 Forest System land otherwise covered by subsection (a) that is designated as
			 wilderness by title I.
				(d)WithdrawalSubject
			 to valid existing rights, National Forest System land included in the
			 Management Unit are permanently withdrawn from all forms of appropriation under
			 the public land laws, including the mining laws and mineral and geothermal
			 leasing laws.
				(e)Maps and legal
			 description
					(1)Submission of
			 legal descriptionsAs soon as practicable after the effective
			 date specified in section 705, the Secretary shall prepare and submit to
			 Congress a legal description of the Management Unit.
					(2)Force of
			 lawThe map referred to in subsection (a) and the legal
			 descriptions prepared under paragraph (1) shall have the same force and effect
			 as if included in this Act, except that the Secretary may correct technical
			 errors in the map and legal descriptions. The map of the Crystal Springs Zone
			 of Contribution is incorporated in this Act to delineate the boundaries of the
			 Management Unit, and the delineation of these boundaries is not intended to
			 affect the specific uses that may occur on private land within the boundaries
			 of the Management Unit.
					(3)Public
			 availabilityThe map referred to in subsection (a) and the legal
			 descriptions prepared under paragraph (1) shall be filed and made available for
			 public inspection in the appropriate offices of the Forest Service.
					703.Administration
			 of Management Unit
				(a)General
			 applicability of existing lawsExcept as provided in this title,
			 all other laws and regulations affecting National Forest System lands shall
			 continue to apply to the National Forest System lands included in the
			 Management Unit.
				(b)Authorized
			 activities
					(1)Process for
			 allowing activitiesOnly activities described in this subsection
			 may occur in the Management Unit, and the Secretary of Agriculture may permit
			 an activity described in this subsection to occur in the Management Unit only
			 after the Secretary—
						(A)obtains the
			 review and opinions of the Crystal Springs Water District regarding the effect
			 of the activity on the purposes of the Management Unit;
						(B)complies with all
			 applicable Federal law regarding development and implementation of the
			 activity; and
						(C)when appropriate,
			 provides to the general public advance notice of the activity, an opportunity
			 to comment on the activity, and appeal rights regarding the activity.
						(2)RecreationThe
			 Secretary may—
						(A)continue to
			 maintain recreational opportunities and trails, in existence in the Management
			 Unit as of the effective date specified in section 705, within their existing
			 and historic footprints or at an alternative location; and
						(B)develop new
			 footpaths or cross-county skiing trails in the Management Unit.
						(3)Lease of
			 certain improvementsThe Secretary may lease improvements and
			 facilities, in existence in the Management Unit as of the effective date
			 specified in section 705, within their existing and designated footprints to 1
			 or more concessionaires.
					(4)Road
			 maintenanceSubject to subsection (d), the Secretary may maintain
			 National Forest System roads, in existence in the Management Unit as of the
			 effective date specified in section 705 or as directed by the management plan
			 required by subsection (d). Maintenance may include the installation of
			 culverts and drainage improvements and other similar activities.
					(5)Fuel reduction
			 in proximity to improvements and primary public roadsTo protect
			 the water quality, water quantity, scenic, cultural, historic, natural, and
			 wildlife values of the Management Unit, the Secretary may permit fuel reduction
			 on National Forest System land in the Management Unit—
						(A)extending up to
			 400 feet from structures on National Forest System land or structures on
			 adjacent private land; and
						(B)extending up to
			 400 feet from the Cooper Spur Road, the Cloud Cap Road, and the Cooper Spur ski
			 area loop road.
						(6)Other fuel
			 reduction and forest health activitiesThe Secretary may conduct
			 fuel reduction and forest health management activities in the Management Unit,
			 with priority given to activities that restore previously harvested stands,
			 including the removal of logging slash, smaller diameter material, and ladder
			 fuels. The purpose of any fire risk reduction or forest health management
			 activity conducted in the Management Unit shall be the maintenance and
			 restoration of fire-resilient forest structures containing late successional
			 forest structure characterized by large trees and multi-storied canopies (where
			 ecologically appropriate) and the protection of the water quality, water
			 quantity, scenic, cultural, historic, natural, and wildlife values of the
			 Management Unit.
					(c)Specifically
			 prohibited activitiesThe following activities may not occur on
			 National Forest System land in the Management Unit, whether separately or,
			 except as provided in paragraph (2), as part of an activity authorized by
			 subsection (b):
					(1)New road
			 construction or renovation of existing non-System roads.
					(2)Projects
			 undertaken for the purpose of harvesting commercial timber. The harvest of
			 merchantable products that are by-products of activities conducted pursuant to
			 subsection (b)(6) and carried out pursuant to a stewardship contract are not
			 prohibited by this subsection.
					(3)Commercial
			 livestock grazing.
					(4)The placement or
			 maintenance of fuel storage tanks.
					(5)The application
			 of any toxic chemicals, including pesticides, rodenticides, herbicides, or
			 retardants, for any purpose, except with the consent of the Crystal Springs
			 Water District.
					(d)Management
			 plan
					(1)Plan
			 requiredWithin 9 months after the effective date specified in
			 section 605, the Secretary of Agriculture shall adopt a management plan for the
			 Management Unit that, while providing for the limited activities specifically
			 authorized by subsection (b), protects the watershed from illegal dumping,
			 human waste, fires, vandalism, and other risks to water quality.
					(2)Consultation
			 and public participationThe Secretary shall prepare the
			 management plan in consultation with the Crystal Springs Water District, the
			 Cooper Spur Wild and Free Coalition, and Hood River County and provide for
			 public participation as described in subsection (b)(1)(C).
					(e)Forest road
			 closuresAs part of the management plan required by subsection
			 (d), the Secretary of Agriculture may provide for the closure or gating to the
			 general public of any Forest Service road within the Management Unit, except
			 for the road commonly known as Cloud Cap Road.
				(f)Private
			 landNothing in this section affects the use of, or access to,
			 any private property within the Crystal Springs Zone of Contribution by the
			 owners of the private property and their guests. The Secretary is encouraged to
			 work with interested private landowners who have voluntarily agreed to
			 cooperate with the Secretary to further the purposes of this title.
				(g)Relationship
			 with Water DistrictExcept as provided in this section, the
			 Crystal Springs Water District has no authorities over management or use of
			 National Forest System land included in the Management Unit.
				704.Acquisition of
			 lands
				(a)Acquisition
			 authorityThe Secretary of Agriculture may acquire from willing
			 landowners any lands located in the Crystal Springs Zone of Contribution within
			 the boundaries of Mount Hood National Forest. Lands so acquired shall
			 automatically be added to the Management Unit.
				(b)Prohibition on
			 subsequent conveyanceThe Secretary may not sell, trade, or
			 otherwise transfer ownership of any land within the Management Unit, including
			 any of the land acquired under subsection (a) or received by the Secretary as
			 part of the Cooper Spur-Government Camp land exchange authorized by subtitle A
			 of title VIII and included within the Management Unit, to any person.
				705.Effective
			 dateThe Secretary of
			 Agriculture shall establish the Management Unit as soon as practicable after
			 the final closing of the Cooper Spur-Government Camp land exchange authorized
			 by subtitle A of title VIII, but in no case later than 30 days after the date
			 of the final closing of such land exchange. The Management Unit may not be
			 established before final closing of the land exchange.
			VIIILocal and
			 tribal relationships
			801.Findings and
			 purposeThe purpose of this
			 title is to recognize and support the ability of Native Americans to continue
			 to gather first foods in the Mount Hood National Forest using traditional
			 methods and the central role of the State and local governments in management
			 of issues dealing with natural and developed environments in the vicinity of
			 the national forest.
			802.First foods
			 gathering areas
				(a)Priority use
			 areasThe Secretary of Agriculture shall identify, establish,
			 develop, and manage priority-use areas in Mount Hood National Forest for the
			 gathering of first foods by members of Indian tribes with treaty-reserved
			 gathering rights on lands encompassed by the national forest. The priority-use
			 areas shall be identified, established, developed, and managed in a manner
			 consistent with the memorandum of understanding entered into between the
			 Department of Agriculture, the Bureau of Land Management, the Bureau of Indian
			 Affairs, and the Confederated Tribes of the Warm Springs Reservation of Oregon
			 (in this section referred to as the Warm Springs Tribe) and
			 dated April 23, 2003, and such further agreements as are necessary between the
			 Secretary of Agriculture and the Warm Springs Tribe to carry out the purposes
			 of this section.
				(b)Priority
			 useMembers of Indian tribes with treaty-reserved gathering
			 rights on lands encompassed by Mount Hood National Forest shall have exclusive
			 rights to gather first foods in the priority-use areas established pursuant to
			 subsection (a).
				(c)Applicable
			 lawIn considering and selecting National Forest System land for
			 inclusion in a priority-use area under subsection (a), the Secretary of
			 Agriculture shall comply with the land and resource management plan for Mount
			 Hood National Forest and applicable laws.
				(d)DefinitionIn
			 this section, the term first foods means roots, berries, and
			 plants on National Forest System land in Mount Hood National Forest that have
			 been gathered for traditional and cultural purposes by members of Indian tribes
			 with treaty-reserved gathering rights on lands encompassed by Mount Hood
			 National Forest.
				803.Forest Service
			 coordination with State and local governmentsCongress encourages the Secretary of
			 Agriculture to cooperate with the State, local communities, counties, and
			 Indian tribes in the vicinity of Mount Hood National Forest, and the heads of
			 other Federal agencies to identify common ground, coordinate planning efforts
			 around the national forest, and make the Federal Government a better partner in
			 building cooperative and lasting solutions for management of Mount Hood
			 National Forest and non-Federal land in the vicinity of the national
			 forest.
			804.Savings
			 provisions regarding relations with Indian tribes
				(a)Treaty
			 rightsNothing in this Act is intended to alter, modify, enlarge,
			 diminish, or extinguish the treaty rights of any Indian tribe, including the
			 off-reservation reserved rights established by the Treaty of June 25, 1855,
			 with the Tribes and Bands of Middle Oregon (12 Stat. 963). Section 702 is
			 consistent with and intended to implement the gathering rights reserved by such
			 treaty.
				(b)Tribal
			 landsNothing in this Act is intended to affect lands held in
			 trust by the Secretary of the Interior for Indian tribes or individual members
			 of Indian tribes or other lands acquired by the Army Corps of Engineers and
			 administered by the Secretary of the Interior for the benefit of Indian tribes
			 and individual members of Indian tribes.
				(c)Hunting and
			 fishingNothing in this Act is intended to affect the laws,
			 rules, and regulations pertaining to hunting and fishing under existing State
			 and Federal laws and Indian treaties.
				805.Improved
			 natural disaster preparedness
				(a)Imposition of
			 standardsNew development occurring on land conveyed by the
			 Secretary of Agriculture under title V or undertaken or otherwise permitted by
			 the Secretary of Agriculture on National Forest System land in Mount Hood
			 National Forest after the date of the enactment of this Act shall be
			 constructed or altered in compliance with 1 of the nationally recognized model
			 building codes or wildland-urban interface codes and with other applicable
			 nationally recognized codes.
				(b)Inclusion of
			 standards in land conveyancesIn the case of each of the land
			 conveyances described in title V, the Secretary shall impose the requirements
			 of subsection (a) as a condition on the conveyance of the Federal land under
			 the conveyance.
				(c)Effect on State
			 and local lawTo the maximum extent feasible, the codes imposed
			 pursuant to subsection (a) shall be consistent with the nationally recognized
			 codes adopted by the State or political subdivisions of the State. This section
			 shall not be construed to limit the power of the State or a political
			 subdivision of the State to implement or enforce any law, rule, regulation, or
			 standard concerning fire prevention and control.
				(d)EnforcementThe
			 codes imposed pursuant to subsection (a) may be enforced by the same entities
			 otherwise enforcing building codes regarding new development occurring on land
			 conveyed by the Secretary of Agriculture under title V.
				IXRecreation
			901.Findings and
			 purposeThe purpose of this
			 title is to recognize and support recreation as a dynamic social and economic
			 component of the legacy and future of the Mount Hood National Forest.
			902.Retention of
			 Mount Hood National Forest land use fees from special use
			 authorizations
				(a)Special
			 accountThe Secretary of the Treasury shall establish a special
			 account in the Treasury for Mount Hood National Forest.
				(b)DepositsExcept
			 as provided in section 7 of the Act of April 24, 1950 (commonly known as the
			 Granger-Thye Act; 16 U.S.C. 580d), the National Forest Organizational Camp Fee
			 Improvement Act of 2003 (title V of division F of Public Law 108–107; 16 U.S.C.
			 6231 et seq.), Public Law 106–206 (commonly known as the Commercial Filming
			 Act; 16 U.S.C. 460l–d), and the Federal Lands Recreation Enhancement Act (title
			 VIII of division J of Public Law 108–477; 16 U.S.C. 6801 et seq.), all land use
			 fees received after the date which is 6 months after the date of enactment of
			 this Act from special use authorizations, such as recreation residences,
			 resorts, winter recreation resorts, communication uses, and linear
			 rights-of-way, and all other special use types issued with regard to Mount Hood
			 National Forest shall be deposited in the special account established under
			 subsection (a).
				(c)AvailabilitySubject
			 to subsection (d), amounts in the special account established under subsection
			 (a) shall remain available, without further appropriation and until expended,
			 for expenditure as provided in section 903. Upon request of the Secretary of
			 Agriculture, the Secretary of the Treasury shall transfer to the Secretary of
			 Agriculture from the special account such funds as the Secretary of Agriculture
			 may request. The Secretary shall accept and use the funds in accordance with
			 section 903.
				(d)Termination of
			 special accountThe special account required by subsection (a)
			 shall terminate at the end of the 10-year period beginning on the date of
			 enactment of this Act. Any amounts remaining in the special account at the end
			 of such period shall be transferred to the general fund of the Treasury.
				903.Use of funds
			 in special account to support recreation
				(a)Authorized
			 usesThe Secretary of Agriculture shall use funds received from
			 the special account under section 902(c) for the following purposes related to
			 Mount Hood National Forest:
					(1)Installation,
			 repair, maintenance, and facility enhancement related directly to visitor
			 enjoyment, visitor access, and health and safety, such as—
						(A)the improvement
			 and maintenance of trails, including trails used for hiking, biking,
			 snowmobiling, horseback riding, cross-country skiing, and off-highway
			 vehicles;
						(B)water system
			 improvements; and
						(C)personal
			 sanitation facilities improvements.
						(2)Interpretive
			 programs, visitor information, visitor services, visitor needs assessments,
			 mapping, signage, Leave-No-Trace materials, and wilderness rangers.
					(3)Habitat
			 restoration directly related to recreation.
					(4)Cooperative
			 environmental restoration projects with non-Federal partnership groups and
			 associations, including groups and associations that work with youth.
					(5)Law enforcement
			 and rescue and recovery efforts related to public use and recreation, such as
			 law enforcement at recreation events, search and rescue operations, illegal
			 recreation activities investigations, and enforcement.
					(6)Improving
			 administration of special use authorizations.
					(7)Preparation of
			 documents required under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) in connection with the improvement or development of
			 recreational opportunities.
					(8)Other projects or
			 partnerships recommended by the Mount Hood National Forest Recreation Working
			 Group established by section 905.
					(b)Allocation
			 requirementsOf the total funds received by the Secretary of
			 Agriculture from the special account under section 902(c) for a fiscal year,
			 the Secretary shall allocate the funds as follows:
					(1)95 percent of the
			 funds to Mount Hood National Forest.
					(2)5 percent of the
			 funds to the Regional Office for the Pacific Northwest Region of the Forest
			 Service to develop needed policy and training to support programs in wilderness
			 areas, special uses, trails, developed and dispersed recreation, and
			 interpretation related to Mount Hood National Forest.
					904.Annual
			 reporting requirementThe
			 Secretary of Agriculture shall submit to Congress an annual report
			 specifying—
				(1)the total funds
			 received by the Secretary from the special account under section 902(c) for the
			 preceding fiscal year;
				(2)how the funds
			 were allocated and expended; and
				(3)the results from
			 such expenditures.
				905.Mount hood
			 national forest recreational working group
				(a)Establishment
			 and purposeThe Secretary of Agriculture shall establish the
			 Mount Hood National Forest Recreational Working Group for the purpose of
			 providing advice and recommendations to the Forest Service on planning and
			 implementing recreation enhancements in Mount Hood National Forest, including
			 advice and recommendations regarding how the funds in the special account
			 established under section 902 should be requested and expended.
				(b)DutiesThe
			 Working Group shall—
					(1)review projects
			 proposed by the Secretary for Mount Hood National Forest under section
			 903(a);
					(2)propose projects
			 under section 903(a) to the Secretary;
					(3)recommend the
			 amount of funds from the special account established under section 902 to be
			 used to fund projects under section 903; and
					(4)provide
			 opportunities for citizens, organizations, Indian tribes, the Forest Service,
			 and other interested parties to participate openly and meaningfully, beginning
			 at the early stages of the development of projects under section 903(a).
					(c)Appointment
					(1)Appointment and
			 termThe Regional Forester, acting on behalf of the Secretary of
			 Agriculture, shall appoint the members of the Working Group for a term of 3
			 years beginning on the date of appointment. A member may be reappointed to
			 subsequent 3-year terms.
					(2)Initial
			 appointmentThe Regional Forester shall make initial appointments
			 to the Working Group not later than 180 days after the date of enactment of
			 this Act.
					(3)VacanciesThe
			 Regional Forester shall make appointments to fill vacancies on the Working
			 Group as soon as practicable after the vacancy has occurred.
					(4)CompensationMembers
			 of the Working Group shall not receive any compensation for their service on
			 the Working Group.
					(5)NominationsThe
			 State and county governments for each county directly adjacent to or containing
			 any portion of Mount Hood National Forest may submit a nomination to the
			 Regional Forester for each activity or interest group category described in
			 subsection (d).
					(6)Broad and
			 balanced representationIn appointing the members of the Working
			 Group, the Regional Forester shall provide for a balanced and broad
			 representation from the recreation community.
					(d)Composition of
			 Working GroupThe Working Group shall be composed of 15 members,
			 selected so that the following activities and interest groups are
			 represented:
					(1)Summer
			 non-mechanized recreation, such as hiking.
					(2)Winter
			 non-motorized recreation, such as snowshoeing and backcountry skiing.
					(3)Mountain
			 biking.
					(4)Hunting and
			 fishing.
					(5)Summer motorized
			 recreation, such as off-highway vehicle use.
					(6)Local
			 environmental groups.
					(7)Winter motorized
			 recreation, such as snowmobiling.
					(8)Permitted ski
			 areas.
					(9)Forest products
			 industry.
					(10)Affected Indian
			 tribes.
					(11)Local holder of
			 a recreation residence permit.
					(12)Local government
			 interests, such as a county commissioner or city mayor in an elected position
			 representing a county or city directly adjacent or containing any portion of
			 Mount Hood National Forest.
					(13)A resident of
			 Government Camp.
					(14)The
			 State.
					(15)Operators of
			 campground facilities open to the general public.
					(e)ChairpersonThe
			 chairperson of the Working Group shall be selected by a majority of the Working
			 Group.
				(f)Other Working
			 Group authorities and requirements
					(1)Staff
			 assistanceThe Secretary of Agriculture shall provide staff
			 assistance to the Working Group from Federal employees under the jurisdiction
			 of the Secretary.
					(2)MeetingsAll
			 meetings of the Working Group shall be announced at least 1 week in advance in
			 a local newspaper of record and shall be open to the public.
					(3)RecordsThe
			 Working Group shall maintain records of the meetings of the Working Group and
			 make the records available for public inspection.
					(g)Limitation on
			 administrative assistanceNot more than 5 percent of the funds
			 allocated under section 903(b) to Mount Hood National Forest for a fiscal year
			 may be used to provide administrative assistance to the Working Group during
			 that fiscal year.
				(h)Federal
			 Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Working Group.
				(i)Termination of
			 Working GroupThe Working Group shall terminate at the end of the
			 10-year period beginning on the date of enactment of this Act.
				906.Consideration
			 of conversion of forest roads to recreational uses
				(a)Evaluation of
			 currently closed roads
					(1)Consideration
			 for recreational useThe Secretary of Agriculture may make a
			 determination regarding whether the Forest Service roads in Mount Hood National
			 Forest that were selected before the date of enactment of this Act for closure
			 and decommissioning, but have not yet been decommissioned, should be converted
			 to recreational uses to enhance recreational opportunities in the national
			 forest, such as conversion to single-track trails for mountain bikes and trails
			 for snowmobiling, off-road vehicle use, horseback riding, hiking, cross-country
			 skiing, and other recreational uses.
					(2)Consideration
			 of environmental and economic impactsIn evaluating the
			 feasibility and suitability of converting Forest Service roads under this
			 subsection to recreational uses, and the types of recreational uses to be
			 authorized, the Secretary shall take into account the environmental and
			 economic impacts of implementing the conversion and of the resulting
			 recreational uses.
					(3)Public
			 processThe consideration and selection of Forest Service roads
			 under this subsection for conversion to recreational uses, and the types of
			 recreational uses to be authorized, shall be a public process, including
			 consultation by the Secretary of Agriculture with the Mount Hood National
			 Forest Recreational Working Group.
					(b)Future closure
			 considerationsWhenever the Secretary of Agriculture considers a
			 Forest Service road in Mount Hood National Forest for possible closure and
			 decommissioning after the date of enactment of this Act, the Secretary shall
			 include, as an alternative to decommissioning the road, consideration of
			 converting the road to recreational uses to enhance recreational opportunities
			 in the Mount Hood National Forest.
				907.Improved trail
			 access for persons with disabilities
				(a)Construction of
			 trailThe Secretary of Agriculture may enter into a contract with
			 a partner organization or other person to design and construct a trail at a
			 location selected by the Secretary in Mount Hood National Forest suitable for
			 use by persons with disabilities.
				(b)Public
			 processThe selection of the trail location under subsection (a)
			 and the preparation of the design of the trail shall be a public process,
			 including consultation by the Secretary of Agriculture with the Mount Hood
			 National Forest Recreational Working Group.
				(c)FundingThe
			 Secretary of Agriculture may use funds in the special account established under
			 section 902 to carry out this section.
				XAuthorization of
			 appropriations
			1001.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
